Citation Nr: 1636560	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for residuals of a bilateral leg injury.

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied entitlement to service connection for a back injury, a bilateral injury to the legs, hearing loss, and tinnitus. 

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In March 2013 and September 2015, the Board remanded these matters for further development.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic back disability, including a herniated L2-3 disc and degenerative arthritis of the lumbar spine did not have its clinical onset in service, arthritis was not exhibited within the first post service year, and a back disability is not otherwise related to active duty.

2.  A lower extremity disability (to include bilateral degenerative arthritis of the knees, bilateral recurrent ankle sprains, left calcaneal spurs, and bilateral degenerative arthritis of the hips) did not have its clinical onset in service, arthritis was not exhibited within the first post service year, and a lower extremity disability is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Chronic low back disability was not incurred or aggravated in service and arthritis  may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2015).  

2.  A lower extremity disability did not have its clinical onset in service, arthritis was not exhibited within the first post service year, and a lower extremity disability is not otherwise related to active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a back disorder and residuals of a bilateral leg injury.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, all of the identified relevant post-service VA treatment records, and some of the identified relevant private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed back and bilateral lower extremity disabilities and opinions as to the etiology of these disabilities were obtained.

In its March 2013 and September 2015 remands, the Board instructed the AOJ to, among other things, ask the Veteran to identify any additional relevant records of treatment for his claimed disabilities; to complete the appropriate release form so as to allow VA to obtain all records associated with his worker's compensation claim with the Illinois Workers' Compensation Commission and all outstanding records from any other identified private treatment provider; obtain all outstanding VA treatment records dated since May 2008; and afford the Veteran VA examinations to assess the nature and etiology of his claimed back and bilateral lower extremity disabilities.

As explained above, all identified relevant VA treatment records have been obtained and associated with the file.  Also, VA examinations were conducted in May and June 2013 to assess the nature and etiology of the Veteran's claimed back and bilateral lower extremity disabilities.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Moreover, the AOJ sent letters to the Veteran in April 2013 and October 2015 and asked him to identify any additional relevant treatment records and to complete an authorization form so as to allow VA to obtain all records associated with his worker's compensation claim with the Illinois Workers' Compensation Commission and all outstanding records from any other identified private treatment provider.  Copies of the release form (VA Form 21-4142) were included with the letters.  The Veteran responded in October 2015 that he had submitted all evidence in his possession and he requested that the RO "continue on with processing [his] claim." (See October 2015"Statement in Support of Claim" form (VA Form 21-4138)).  He did not otherwise identify any additional relevant treatment records or submit a completed release form so as to allow VA to obtain any additional private treatment records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant treatment records and did not complete the appropriate release form to allow VA to obtain any records associated with his worker's compensation claim or any additional private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

Therefore, with regard to the claims of service connection for a back disorder and residuals of a bilateral leg injury, the AOJ substantially complied with all of the Board's pertinent March 2013 and September 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct any additional examinations, or obtain any additional opinions with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) .

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA examination reports dated in June 2013 include diagnoses of herniated L2-3 disc, degenerative arthritis of the lumbar spine, bilateral degenerative arthritis of the knees, bilateral recurrent ankle sprains, left calcaneal spurs, and bilateral degenerative arthritis of the hips.  Thus, current back and bilateral lower extremity disabilities have been demonstrated.

The Veteran contends that his current back and lower extremity disabilities had their onset in service due to heavy lifting and back and leg injuries that he sustained in Vietnam.  Specifically, he contends that he performed heavy equipment maintenance in service which required heavy lifting on uneven ground.  Also, he fell on his back while operating heavy equipment and dropped heavy equipment on his right knee.  He claims that he has continued to experience back and bilateral leg symptoms ever since his in-service injuries.  There is evidence that he was engaged in combat in service.  In-service back and leg problems, such as those described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. §  1154 (b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154 (b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service personnel records and the Veteran's "Certificate of Release or Discharge from Active Duty" form (DD Form 2014) indicate that he served in Vietnam from November 1969 to November 1970 and that his military occupational specialty involved engineer equipment maintenance.  Also, in a January 2012 letter, a fellow service member (W.H.T., Sr.) reported that he had served in Vietnam with the Veteran and that the Veteran had informed him of the back and leg injuries that he sustained in service.  Conceding the fact that the Veteran performed heavy labor in service and assuming that he sustained back and leg injuries in service, the claims of service connection for a back disability and residuals of a bilateral leg injury must nevertheless be denied, as explained below.

The Veteran is competent to report a continuity of back and leg symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

There is no evidence of any complaints of or treatment for back or lower extremity problems in the Veteran's service treatment records and no back or lower extremity abnormalities were noted during his November 1971 separation examination.  If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, there is no evidence showing any diagnosed back or lower extremity arthritis in service and the Veteran has not contended that such arthritis existed in service.  He has reported that his back and lower extremity symptomatology had its onset in service and has continued in the years since that time.  Nevertheless, as explained below, the Board finds that any of his reports of a continuity of back and lower extremity symptomatology in the years since service are not credible.  Since there is no credible evidence to sufficiently identify any back or lower extremity arthritis in service, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current back and lower extremity disabilities did not manifest until years after service.  The earliest post-service objective evidence of a back disability is a "Settlement Contract Lump Sum Petition and Order" from the Illinois Workers' Compensation Commission which reflects that the Veteran injured his low back at work in August 2007 when he sustained a herniated disc while swinging a hammer to unclog a drain pipe.  The earliest post-service objective findings of a lower extremity disability are treatment records from the Springfield Clinic dated in November 2007 and a November 2007 operative report from B.K. Russell, M.D.  These treatment records indicate that the Veteran experienced leg pain.  

There is no clinical evidence of any earlier back or lower extremity problems following service.  The Board acknowledges that there is lay evidence of earlier back and lower extremity symptoms following service in that the Veteran has reported a continuity of symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his back and lower extremity disabilities (including any reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective evidence of back or lower extremity problems for over three decades after the Veteran's separation from service in December 1971 weighs against a finding that his current back and lower extremity disabilities were present in service or in the year or years immediately after service.

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  He has claimed that back and lower extremity symptoms began in service following back and leg injuries in Vietnam and that such symptoms have continued in the years since that time.  However, the report of his November 1971 separation examination includes a signed statement from the Veteran that he was "in good health."  A November 2007 examination report from the Springfield Clinic indicates that his back "popped" in August 2007 while trying to swing a hammer and that "[s]ince that time, he [was] bothered by a rather severe discomfort."  His only reported past medical history at the time was hypertension and elevated cholesterol.  A May 2008 examination report from the Springfield Clinic indicates that he "denie[d] any significant leg pain at all."  He reported during a May 2008 VA psychiatry consultation that he had a history of leg problems (especially the right leg) and back pain, but that he underwent back surgery in November 2007, returned to work, and had "been alright since then."  Also, he reported during VA orthopedic surgery consultation and workup evaluations in August 2013 and May 2014 that he experienced "many years of gradual onset of bilateral knee pain."  Such information provided by the Veteran is inconsistent with his contentions that he has experienced a continuity of back and lower extremity symptomatology in the years since service.

In light of the absence of any evidence of complaints of or treatment for back or lower extremity problems in the Veteran's service treatment records (including during his November 1971 separation examination), the absence of any objective evidence of back or lower extremity problems for over three decades following service, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of back and lower extremity symptomatology, the Board concludes that his reports concerning the history of his back and lower extremity disabilities (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The only medical opinion of record pertaining to the Veteran's claimed back disability indicates that the disability is not related to service.  The physician who conducted a May 2013 VA back examination opined that it was not likely ("less likely as not"/less than 50 percent probability) that the Veteran's current back disability had its clinical onset in service or was the result of a disease or injury in service.  She reasoned that the Veteran described sustaining a simple back contusion, that by nature of the condition heals without residual.  He was able to be gainfully employed for over 30 years after he was discharged from service.  His records did not indicate a nexus from his back injury in service to his current complaints.  There were no records of him having been seen by his family doctor or being prescribed medications (including narcotic medications).  There was no indication of any pre-existing or chronic back condition in any of the records pertaining to his worker's compensation injury in 2007 and he received worker's compensation benefits for that injury.  Typically, worker's compensation insurance companies elicit a history of previous back conditions and injuries prior to paying a settlement.  The records dated after the Veteran's back surgery in 2007 indicated that he did very well, had resolution of his radicular leg pain, and returned to work without difficulty.  The "IC VAMC Psych notes" also indicated that he had "been alright since then" and a "CBOC PCP" record reflected that there was no indication of ongoing problems from the Veteran's service-related back injury.  

Overall, the May 2013 examiner concluded that the etiology of the Veteran's back problem was a specific work-related back injury in August 2007.  The lower extremity issue was radicular in nature and was caused by the herniated disc that he incurred during his work-related back injury in August 2007.  Also, the mild arthritis of the lumbar spine was due to the aging process and spinal arthritis can be seen as early as one's 30s.

The physician who conducted June 2013 VA knee, ankle, and hip examinations concluded that it would be resorting to mere speculation to conclude whether the Veteran's current bilateral leg disability (diagnosed as bilateral degenerative arthritis of the knees, bilateral recurrent ankle sprains, left calcaneal spurs, and bilateral degenerative arthritis of the hips) was related to service.  This opinion was based upon an examination of the Veteran, a review of his medical records and medical literature, and the examiner's medical experience.  The examiner explained that it was recognized that the Veteran had increased degenerative arthritis of the feet, knees, and hips, but that the symmetry of the degeneration lent itself more to age-related conditions than acute injury in the past.  A pattern of severe injury in a joint or bone would have later signs of angulation or misshapen joints, and the Veteran did not have these signs.  The Veteran reported that he injured his right knee in the tibia area and that he was seen for this condition, but the more severe arthritis was in the left knee and was from favoring the right knee.  Also, the Veteran had an occupation where he stood on concrete floors working many hours for many years and his arthritis was consistent with this type of physical labor.

The May and June 2013 opinions do not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The May 2013 back opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The June 2013 opinion that it was not possible to determine if the Veteran's current bilateral leg disability was related to service without resort to speculation is adequate to the extent that it is accompanied by a specific rationale.  However this opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan, 573 F.3d at 1282.

The Veteran has expressed his opinion that his current back and lower extremity disabilities are related to his back and leg injuries in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that orthopedic injuries may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his claimed back and lower extremity disabilities are related to his injuries in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. The Board finds the May and June 2013 VA opinions to be more helpful than the Veteran's statements in this instance.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.

There is no other evidence of a relationship between the Veteran's current back and lower extremity disabilities and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current back and lower extremity disabilities are related to service, manifested in service, or manifested during the year following his December 1971 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claims of service connection for a back disorder and residuals of a bilateral leg injury must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for residuals of a bilateral leg injury is denied.


REMAND

The Veteran contends that he has current bilateral hearing loss and tinnitus related to noise exposure that he experienced in service.  Specifically, he has reported that he experienced tinnitus and temporary hearing loss following an enemy artillery attack in service and that he has continued to experience hearing loss and tinnitus in the years since that time.  In its September 2015 remand, the Board instructed the AOJ to refer the Veteran's file to the audiologist who conducted a May 2013 VA audiology examination in order to obtain new opinions as to the etiology of the claimed hearing loss and tinnitus.  The audiologist was asked to opine as to whether, among other things, the Veteran's current hearing loss and tinnitus were related to his reported temporary hearing loss and tinnitus in service following an enemy artillery attack.  Also, the audiologist was notified that the Veteran's reports of noise exposure in service and tinnitus and temporary hearing loss following an enemy artillery attack in service were presumed to be accurate.

In October 2015, the audiologist who conducted the May 2013 VA audiology examination reviewed the Veteran's claims file and opined that his hearing loss and tinnitus were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that an audiogram at the time of the Veteran's separation from service indicated that his hearing was within normal limits bilaterally and that this was objective evidence that his hearing loss was not incurred in service.  Several audiograms from the Veteran's civilian employer were reviewed.  An audiogram dated in September 1983 indicated hearing within normal limits in the right ear and mild high frequency hearing loss in the left ear.  This was the earliest audiogram found that was after the Veteran's separation from service.  Audiograms in 1984, 1985, 1986, and 1988 indicated hearing within normal limits in the right ear and mild high frequency hearing loss in the left ear.  An audiogram dated in October 2008 indicated a mild high frequency hearing loss in the right ear and a moderate high frequency hearing loss in the left ear.
Moreover, the Veteran's hearing loss was consistent with a noise-induced hearing loss.  His history of military noise exposure was well documented and conceded.  The evidence clearly supported that his hearing loss was not incurred in service.  Rather, the evidence clearly supported that the hearing loss was incurred after his separation from service.  He had a 35 year history of civilian occupational noise exposure in manufacturing and his hearing loss was likely due to that noise exposure.  This opinion applied to the Veteran's hearing loss diagnosed since April 2008 and his hearing loss in general.

Lastly, the audiologist concluded that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus was likely ("at least as likely as not") a symptom associated with the hearing loss.  Tinnitus is known to be a symptom associated with hearing loss.

The October 2015 opinion is insufficient because despite the fact that the audiologist acknowledged the Veteran's noise exposure in service, he did not comment on the potential significance of the Veteran's reported tinnitus and temporary hearing loss in service following an enemy artillery attack and his reports of a continuity of hearing loss and tinnitus symptomatology in the years since service.  As explained above, the Board had informed the audiologist that the reports of tinnitus and temporary hearing loss in service were presumed to be accurate and the audiologist was asked to discuss whether the Veteran's current hearing loss and tinnitus were related to this in-service incident.  

Moreover, the rationale that was provided which pertains to the Veteran's tinnitus only explains that the tinnitus is likely a symptom associated with his hearing loss.  The audiologist did not otherwise specifically discuss why the tinnitus is not related to the Veteran's reported tinnitus in service.  Hence, a remand is necessary to obtain an additional addendum opinion from the May 2013 examiner which addresses the etiology of the Veteran's current hearing loss and tinnitus.

Updated VA treatment records should also be secured upon remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include all records from the Iowa City VA Health Care System dated from October 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2013 VA audiology examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current hearing loss and tinnitus.

If the individual who conducted the May 2013 VA audiology examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.
For any hearing loss and tinnitus diagnosed since April 2008, the opinion provider should separately answer and discuss the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, is related to his reported temporary hearing loss in service following an enemy artillery attack, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, is related to his reported tinnitus in service following an enemy artillery attack, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any hearing loss and tinnitus diagnosed since April 2008, the Veteran's reported noise exposure in service, his reports of tinnitus and temporary hearing loss in service following an enemy artillery attack, and the Veteran's reports of continuing hearing loss and tinnitus in the years since service.  The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

For purposes of the above opinions, the opinion provider shall presume that the Veteran's reports of noise exposure in service and tinnitus and temporary hearing loss in service following an enemy artillery attack are accurate.

The opinion provider must provide reasons for each opinion given.

3.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


